Citation Nr: 1610056	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  12-27 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the claimant may be recognized as the Veteran's surviving spouse for VA death benefit purposes.


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.  He died in March 2010.  The appellant asserts that she is his surviving spouse for VA death benefits purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant was scheduled for a Travel Board hearing in February 2016, but failed to appear.  However, the record reflects that the notice letters informing her of her scheduled hearing were sent to the Veteran's former address, rather than to the address the appellant had provided when initiating the instant claim and throughout the course of the appeal, including on her VA Form 9.  Although an attempt to confirm the scheduled hearing date was also made by telephone in February 2016, the notes from the call reflect that the caller was unaware that the appellant was not the Veteran and had called a telephone number previously provided by the Veteran, rather than the telephone number the appellant had provided in connection with her claim.  Based on the foregoing, the Board finds that good cause has been shown to reschedule the appellant's previously requested Travel Board hearing and that the file should be returned to the AOJ to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing in accordance with her request.  Notice should be provided to the appellant at the address she provided in her VA Form 9, and a copy of the letter advising her of the time and date to report should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




